DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shu J. Muramoto on Wednesday April 14, 2021.  Amend the claims filed March 1st, 2021 as follows:
1) Amend claim 1 to recite:
An ultrasonic diagnosing device for diagnosing a state of a detected part that is a detection target in a detected body, comprising:
an ultrasonic probe configured to transmit ultrasonic signals into the body, and receive echo signals reflected from the body;
processing circuitry configured to:
calculate a plurality of echo signal intensities at a plurality of positions in an area-of-interest in a two-dimensional plane identified by a depth direction of the body and a scanning direction intersecting the depth direction, based on the echo signals reflected inside the body;

generating two or more targeting pairs of the plurality of echo signal intensities at the plurality of positions, the two or more targeting pairs having a predetermined positional relationship to each other on the two-dimensional plane;
calculate a characteristic amount including a correlation or a contrast of the targeting pairs based on the two or more targeting pairs of the echo signals, wherein the characteristic amount is an index indicating a state of at least one of a cartilage or a knee; 
and output the characteristic amount on a display.

2) Amend claim 13 to recite:
The ultrasonic diagnosing device of claim 1, further comprising:
the ultrasonic probe configured to transmit the ultrasonic signals into the detected body; and
a display unit configured to display the characteristic amount calculated by the processing circuitry and the index derived based on the characteristic amount and indicating the state of the detected part of the detected body.

3) Cancel claims 15-17

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed processing circuitry that is used to generate the two or more targeting pairs having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JASON M IP/
Primary Examiner
Art Unit 3793